NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 23 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

RAUL ARELLANO,                                  No. 19-56264

                Plaintiff-Appellant,            D.C. No. 3:15-cv-02300-AJB-LL

 v.
                                                MEMORANDUM*
R. OLSON, Appeal Coordinator (CCII);
COMMISSIONER OF STATE
DEPARTMENT OF CORRECTIONS,

                Defendants-Appellees,

and

B. SELF, CCII (Appeal Coordinator); et al.,

                Defendants.

                  Appeal from the United States District Court
                     for the Southern District of California
                  Anthony J. Battaglia, District Judge, Presiding

                          Submitted February 17, 2021**

Before:      FERNANDEZ, BYBEE, and BADE, Circuit Judges.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      California state prisoner Raul Arellano appeals pro se from the district

court’s summary judgment for failure to exhaust administrative remedies in his 42

U.S.C. § 1983 action alleging retaliation. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo. Williams v. Paramo, 775 F.3d 1182, 1191 (9th Cir.

2015). We affirm.

      The district court properly granted summary judgment because Arellano

failed to exhaust his administrative remedies and failed to raise a genuine dispute

of material fact as to whether administrative remedies were effectively unavailable.

See Woodford v. Ngo, 548 U.S. 81, 90 (2006) (proper exhaustion requires “using

all steps that the agency holds out, and doing so properly (so that the agency

addresses the issues on the merits)” (citation and internal quotation marks

omitted)); McBride v. Lopez, 807 F.3d 982, 986-87 (9th Cir. 2015) (to show that a

threat rendered the prison grievance system unavailable, a prisoner must show that

he subjectively believed prison officials would retaliate against him and that his

belief was objectively reasonable).

      The district court did not abuse its discretion by excluding the late filed

signature page for Arellano’s opposition to defendants’ motion for summary

judgment. See Orr v. Bank of Am., NT & SA, 285 F.3d 764, 773 (9th Cir. 2002)

(setting forth standard of review and grounds for excluding evidence).

      AFFIRMED.


                                          2                                      19-56264